EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the six months ended July 31, 2012 and 2011 (Expressed in Canadian Dollars) (Unaudited) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed consolidated interim financial statements condensed consolidated interim financial statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The condensed consolidated interim financial statements are prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Board of Directors reviews the results of the condensed consolidated interim financial statements prior to approval. The Company’s consolidated financial position as at July 31, 2012, and 2011 and for the periods then ended have not been reviewed or audited. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson President & CEO
